Title: Littleton W. Tazewell to Thomas Jefferson, 28 August 1810
From: Tazewell, Littleton W.
To: Jefferson, Thomas


          
            Sir;
            August 28. 1810. Norfolk.
          
          A late domestic affliction has occasioned my long inattention to yours of the 13th Ulto which was duly received. Although the mode of settlement of your bonds stated in your that letter, does not correspond with my own impressions of what is the general practice or the law upon this subject, yet your assurance that other claims of a similar nature have been settled by you on in this manner, and a desire to avoid any thing like even that sort of controversy which a difference of opinion between us about this subject might possibly produce, have induced me to yield my own opinion to yours, and to accept of your the bond inclosed in satisfaction of the four bonds due Mr Welch which I now hold—Agreably to your request these four bonds are now returned to you to be cancelled.
          I am very respectfully your mo: obdt servt
          
            Littn: W Tazewell
        